Title: The American Commissioners to Sartine, 30 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy Novr 30 1778
In Answer to your Excellencys Letter of the Twenty fifth of this Month, We have the Honour to inclose, four Papers, with Blancs to be filled as your Excellency may have occasion. These Requests being all the Protection in our Power to give, We hope will have the desired Effect and We have the Honour to be &c
M De Sartine
